RYDEX SERIES FUNDS Global 130/30 Strategy Fund All-Asset Conservative Strategy Fund All-Asset Moderate Strategy Fund All-Asset Aggressive Strategy Fund Supplement dated September 1, 2010 to the Prospectuses of the above listed funds and Statement of Additional Information dated August 1, 2010 This supplement provides new and additional information beyond that contained in the Prospectuses and Statement of Additional Information (the “SAI”) listed above and should be read in conjunction with the Prospectuses and SAI. Liquidation of the Rydex Series Funds Global 130/30 Strategy Fund At a Meeting of the Board of Trustees of Rydex Series Funds (the “Board”) held on August25, 2010, the Board approved the closing and subsequent liquidation of the Global 130/30 Strategy Fund (the “Fund”). Accordingly, the Fund is expected to cease operations, liquidate its assets, and distribute the liquidation proceeds to the shareholders of record on or about October15, 2010 (the “Liquidation Date”).Effective on or about October1, 2010, the Fund will be closed to new shareholders and additional purchases by existing shareholders. The planned liquidation of the Fund may cause the Fund to increase its cash holdings and deviate from its investment objective and strategies stated in the Fund’s Prospectuses. Prior to the Liquidation Date, Fund shareholders may redeem (sell) or exchange their shares in the manner described in the Prospectuses under “Selling Fund Shares” and “Exchanging Fund Shares,” respectively. Effective immediately, any applicable contingent deferred sales charge (CDSC) will be waived for shareholders redeeming C-Class Shares of the Fund.Further, effective immediately, any applicable redemption fee will be waived for shareholders redeeming shares of the Fund.If no action is taken by a Fund shareholder prior to the Liquidation Date, the Fund will distribute to such shareholder, on or promptly after the Liquidation Date, a liquidating cash distribution equal in value to the shareholder’s interest in the net assets of the Fund as of the Liquidation Date. The liquidating cash distribution to shareholders will be treated as payment in exchange for their shares.The liquidation of your shares may be treated as a taxable event.Shareholders should contact their tax advisers to discuss the income tax consequences of the liquidation. Additionally, as a result of the Fund’s closing and effective on or about September1, 2010, the following series of Rydex Series Funds, All-Asset Aggressive Strategy, All-Asset Moderate Strategy, and All-Asset Conservative Strategy Funds, will no longer invest in shares of the Fund. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
